DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 – 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 17 line 9, the occurrence of “the mobile communication device” lacks antecedent basis as this is the first occurrence of the device.
Claim(s) 18 – 20 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9 and 12 – 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0227586 A1; hereinafter “Huang”).
For claim 1, Huang teaches operating in a Radio Resource Control (RRC) inactive state as configured by the mobile communication network (see paragraph 0305; UL data is available for transmission (e.g. small data) while the UE is in RRC_INACTIVE state, the UE may initiate a RRC Resume procedure in RRC_INACTIVE state which triggers a Random Access (RA) procedure for the small data transmission); in response to a Small Data Transmission (SDT) procedure being triggered in the RRC inactive state, monitoring a signal quality of a serving cell of the mobile communication network or determining a traffic type of data to be transmitted in the SDT procedure (see paragraph 0309; a UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission; see paragraph 0311; radio condition may be measured and/or derived by the UE. The radio condition may be derived from one or more measured result(s) from the UE. The radio condition and/or the measurement result may be with respect to a pathloss reference, an average of a set of pathloss references, and/or a reference signal of a beam (e.g. SS/PBCH Block (SSB), Channel State Information Reference Signal (CSI-RS)). The radio condition and/or the measurement result(s) may be based on a cell group, a serving cell, a carrier, a Bandwidth Part (BWP), and/or a beam. The radio condition may be represented by Received Signal Received Power (RSRP). The radio condition may be represented by Reference Signal Received Quality (RSRQ). The radio condition may be represented by Signal-to-Interference-Plus-Noise Ratio (SINR) and see paragraph 0313; threshold may be provided in the RACH configuration on each BWP to determine the RA types (e.g. 2-step RA, 4-step RA), which is configured by the RRC separately for Normal Uplink (NUL) and Supplemental Uplink (SUL), as discussed in 3GPP R2-1915889. The RACH-based small data transmission in RRC_INACTIVE state may be contention-based and/or contention free, based on the configuration by the NW and/or based on the radio condition); and determining whether to perform the SDT procedure based on the signal quality of the serving cell or the traffic type of the data (see paragraph 0309; a UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission).
For claim 2, Huang teaches further comprising: performing the SDT procedure by transmitting the data to the mobile communication network, in response to the signal quality being higher than a first threshold; or refraining from performing the SDT procedure or performing the SDT performing by transmitting the data with an urgency indicator to the mobile communication network, in response to the signal quality being lower than or equal to the first threshold (see paragraph 0309; the UE may use a threshold (of radio condition) to determine whether the radio condition is good enough to initiate a small data transmission. The UE may measure and/or derive the current radio condition and compare it with the threshold. If the radio condition is above the threshold, the UE initiates a small data transmission. If the radio condition is below the threshold, the UE may not initiate a small data transmission. If the radio condition is below the threshold, the UE may initiate a RACH transmission without small data. If the radio condition is below the threshold, the UE may wait for a period of time, e.g. wait for the radio condition turning better. If the radio condition is below the threshold, the UE may cancel the small data transmission. If the radio condition is below the threshold, the UE may stop the RA procedure for small data transmission. If the radio condition is below the threshold, the UE may continue the small data transmission).
For claim 3, Huang teaches wherein the first threshold is configured in Reference Signal Information (RSI) received from the serving cell (see paragraph 0329; UE may receive some configuration related to radio condition provided by the NW. For example, the configuration (namely, the related configuration) may include a threshold to determine the small data transmission. The configuration may be provided in system information, dedicated RRC signaling, and/or MAC CE. The configuration may be included in cell group configuration (e.g. CellGroupConfig), serving cell configuration (e.g. ServingCellConfig), uplink configuration (e.g. UplinkConfig), BWP configuration (e.g. BWP-Uplink, BWP-UplinkCommon, BWP-UplinkDedicated), and/or RACH configuration (e.g. RACH-ConfigCommon, RACH-ConfigCommonTwoStepRA, RACH-ConfigDedicated, RACH-ConfigGeneric)).
For claim 4, Huang teaches wherein the RSI is received in an RRC message or a broadcast message (see paragraph 0329; UE may receive some configuration related to radio condition provided by the NW. For example, the configuration (namely, the related configuration) may include a threshold to determine the small data transmission. The configuration may be provided in system information, dedicated RRC signaling, and/or MAC CE. The configuration may be included in cell group configuration (e.g. CellGroupConfig), serving cell configuration (e.g. ServingCellConfig), uplink configuration (e.g. UplinkConfig), BWP configuration (e.g. BWP-Uplink, BWP-UplinkCommon, BWP-UplinkDedicated), and/or RACH configuration (e.g. RACH-ConfigCommon, RACH-ConfigCommonTwoStepRA, RACH-ConfigDedicated, RACH-ConfigGeneric)).
For claim 9, Huang teaches further comprising: performing the SDT procedure by transmitting the data to the mobile communication network, in response to the signal quality being lower than a second threshold or in response to a traffic type of the data not requiring the UE to wait for a response RRC message (see paragraph 0309; UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission. The UE may determine whether the RACH-based small data transmission is allowed to be initiated based on factors including radio condition. For example, the UE may use a threshold (of radio condition) to determine whether the radio condition is good enough to initiate a small data transmission. The UE may measure and/or derive the current radio condition and compare it with the threshold. If the radio condition is above the threshold, the UE initiates a small data transmission. If the radio condition is below the threshold, the UE may not initiate a small data transmission. If the radio condition is below the threshold, the UE may initiate a RACH transmission without small data. If the radio condition is below the threshold, the UE may wait for a period of time, e.g. wait for the radio condition turning better. If the radio condition is below the threshold, the UE may cancel the small data transmission. If the radio condition is below the threshold, the UE may stop the RA procedure for small data transmission. If the radio condition is below the threshold, the UE may continue the small data transmission and see paragraph 0322; second threshold (of radio condition) may be used to determine the RA type to use. The second threshold to determine the RA type may be associated with the selected carrier. The UE may determine whether to transmit the small data based on radio condition. The second threshold (e.g. rsrp-Threshold-msgA) may be included in a RACH configuration (e.g. RACH-ConfigCommonTwoStepRA) in BWP-UplinkCommon. The UE selects a 2-step random access type).
For claim 12, Huang teaches 2a wireless transceiver, configured to perform wireless transmission and reception 3to and from a mobile communication network (see paragraph 0305; UL data is available for transmission (e.g. small data) while the UE is in RRC_INACTIVE state, the UE may initiate a RRC Resume procedure in RRC_INACTIVE state which triggers a Random Access (RA) procedure for the small data transmission); and 4a controller, configured to perform the following via the wireless transceiver: 5operating in a Radio Resource Control (RRC) inactive state as configured 6by the mobile communication network; 7in response to a Small Data Transmission (SDT) procedure being triggered 8in the RRC inactive state, monitoring a signal quality of a serving 9cell of the mobile communication network or determining a 10traffic type of data to be transmitted in the SDT procedure (see paragraph 0309; a UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission; see paragraph 0311; radio condition may be measured and/or derived by the UE. The radio condition may be derived from one or more measured result(s) from the UE. The radio condition and/or the measurement result may be with respect to a pathloss reference, an average of a set of pathloss references, and/or a reference signal of a beam (e.g. SS/PBCH Block (SSB), Channel State Information Reference Signal (CSI-RS)). The radio condition and/or the measurement result(s) may be based on a cell group, a serving cell, a carrier, a Bandwidth Part (BWP), and/or a beam. The radio condition may be represented by Received Signal Received Power (RSRP). The radio condition may be represented by Reference Signal Received Quality (RSRQ). The radio condition may be represented by Signal-to-Interference-Plus-Noise Ratio (SINR) and see paragraph 0313; threshold may be provided in the RACH configuration on each BWP to determine the RA types (e.g. 2-step RA, 4-step RA), which is configured by the RRC separately for Normal Uplink (NUL) and Supplemental Uplink (SUL), as discussed in 3GPP R2-1915889. The RACH-based small data transmission in RRC_INACTIVE state may be contention-based and/or contention free, based on the configuration by the NW and/or based on the radio condition); and 11determining whether to perform the SDT procedure based on the signal 12quality of the serving cell or the traffic type of the data (see paragraph 0309; a UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission).
For claim 13, Huang teaches wherein the controller is further configured to: perform the SDT procedure by transmitting the data to the mobile communication network, in response to the signal quality being higher than a first threshold; or refrain from performing the SDT procedure or perform the SDT performing by transmitting the data with an urgency indicator to the mobile communication network, in response to the signal quality being 7 lower than or equal to the first threshold; and 8 receive an RRCRelease message in response to performing the SDT procedure by 9 transmitting the data with the urgency indicator; and terminate the SDT procedure in response to the RRCRelease message (see paragraph 0309; the UE may use a threshold (of radio condition) to determine whether the radio condition is good enough to initiate a small data transmission. The UE may measure and/or derive the current radio condition and compare it with the threshold. If the radio condition is above the threshold, the UE initiates a small data transmission. If the radio condition is below the threshold, the UE may not initiate a small data transmission. If the radio condition is below the threshold, the UE may initiate a RACH transmission without small data. If the radio condition is below the threshold, the UE may wait for a period of time, e.g. wait for the radio condition turning better. If the radio condition is below the threshold, the UE may cancel the small data transmission. If the radio condition is below the threshold, the UE may stop the RA procedure for small data transmission. If the radio condition is below the threshold, the UE may continue the small data transmission).
For claim 14, Huang teaches wherein the controller is further configured to: perform the SDT procedure by transmitting the data to the mobile communication network, in response to the signal quality being lower than a second threshold or in response to a traffic type of the data not requiring the UE to wait for a response RRC message (see paragraph 0309; UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission. The UE may determine whether the RACH-based small data transmission is allowed to be initiated based on factors including radio condition. For example, the UE may use a threshold (of radio condition) to determine whether the radio condition is good enough to initiate a small data transmission. The UE may measure and/or derive the current radio condition and compare it with the threshold. If the radio condition is above the threshold, the UE initiates a small data transmission. If the radio condition is below the threshold, the UE may not initiate a small data transmission. If the radio condition is below the threshold, the UE may initiate a RACH transmission without small data. If the radio condition is below the threshold, the UE may wait for a period of time, e.g. wait for the radio condition turning better. If the radio condition is below the threshold, the UE may cancel the small data transmission. If the radio condition is below the threshold, the UE may stop the RA procedure for small data transmission. If the radio condition is below the threshold, the UE may continue the small data transmission and see paragraph 0322; second threshold (of radio condition) may be used to determine the RA type to use. The second threshold to determine the RA type may be associated with the selected carrier. The UE may determine whether to transmit the small data based on radio condition. The second threshold (e.g. rsrp-Threshold-msgA) may be included in a RACH configuration (e.g. RACH-ConfigCommonTwoStepRA) in BWP-UplinkCommon. The UE selects a 2-step random access type).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rugeland et al. (US 2021/0345108 A1; hereinafter “Rugeland”).
For claim 5, Huang teaches wherein the data is transmitted in an RRC message (see paragraph 0306; PUSCH payload may contain RRC resume request and the small data. In response to receiving the MSGA by the Network (NW), NW may send a Message B (MSGB) to inform the UE to complete the RA procedure and may transmit a RRC release message to keep the UE in the RRC_INACTIVE state. If the MSGB sent from the NW does not inform the UE to complete the RA procedure, but to fall back to the 4-step RA, the UE may use the UL grant in the MSGB to transmit a Msg3. The Msg3 may contain RRC resume request and the small data and paragraph 0307; the UE may use the UL grant in the RA response to transmit a Msg3 which may contain RRC resume request and the small data).  Huang does not explicitly teach the RRC message comprising a resume Identifier (ID), a resume Message Authentication Code - Integrity (MAC-I), and a resume cause.  Rugeland from the field of communication similar to that of Huang teaches  RRCResumeRequest message (which could either be RRCResumeRequest or RRCResumeRequest1) contains a UE identifier and a resume cause so that the network can locate the UEs stored Access Stratum (AS) context and provide appropriate response depending on the resume cause (e.g. location updates using ‘mo-signaling’ or ‘rna-Update’, starting a data session using ‘mo-data’ or ‘mt-data’, or an emergency call, etc.). To prevent a rogue user to impersonate the UE, the resume request also contains a shortened Message Authentication Code-Integrity (MAC-I), a security token, which verifies the UE identity (see paragraph 0024).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the RRC resume request message of Huang to include the resume ID, a MAC-I and resume cause as taught by Rugeland.  The motivation for doing this is to provide for an efficient system where network can locate the user and provide appropriate responses and to verify the UE identity to prevent a rogue user form impersonating the UE.
For claim 6, Huang teaches wherein the RRC message is an RRCResumeRequest message (see paragraph 0306 and 0307; RRC Resume request).

Claim Rejections - 35 USC § 103
Claim(s) 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim et al. (US 2022/0232659 A1; hereinafter “Kim”.
For claim 17, Huang teaches operating in a Radio Resource Control (RRC) inactive state as configured by the mobile communication network (see paragraph 0305; UL data is available for transmission (e.g. small data) while the UE is in RRC_INACTIVE state, the UE may initiate a RRC Resume procedure in RRC_INACTIVE state which triggers a Random Access (RA) procedure for the small data transmission); 27performing a Small Data Transmission (SDT) procedure in the RRC inactive state by transmitting data to the mobile communication network (see paragraph 0309; a UE could consider radio condition as a factor to determine whether to initiate a RACH-based small data transmission; see paragraph 0311; radio condition may be measured and/or derived by the UE. The radio condition may be derived from one or more measured result(s) from the UE. The radio condition and/or the measurement result may be with respect to a pathloss reference, an average of a set of pathloss references, and/or a reference signal of a beam (e.g. SS/PBCH Block (SSB), Channel State Information Reference Signal (CSI-RS)). The radio condition and/or the measurement result(s) may be based on a cell group, a serving cell, a carrier, a Bandwidth Part (BWP), and/or a beam. The radio condition may be represented by Received Signal Received Power (RSRP). The radio condition may be represented by Reference Signal Received Quality (RSRQ). The radio condition may be represented by Signal-to-Interference-Plus-Noise Ratio (SINR) and see paragraph 0313; threshold may be provided in the RACH configuration on each BWP to determine the RA types (e.g. 2-step RA, 4-step RA), which is configured by the RRC separately for Normal Uplink (NUL) and Supplemental Uplink (SUL), as discussed in 3GPP R2-1915889. The RACH-based small data transmission in RRC_INACTIVE state may be contention-based and/or contention free, based on the configuration by the NW and/or based on the radio condition); and 7during the SDT procedure, monitoring a signal quality of a serving cell of the 8mobile communication network  (see paragraph 0311; radio condition may be measured and/or derived by the UE. The radio condition may be derived from one or more measured result(s) from the UE. The radio condition and/or the measurement result may be with respect to a pathloss reference, an average of a set of pathloss references, and/or a reference signal of a beam (e.g. SS/PBCH Block (SSB), Channel State Information Reference Signal (CSI-RS)). The radio condition and/or the measurement result(s) may be based on a cell group, a serving cell, a carrier, a Bandwidth Part (BWP), and/or a beam. The radio condition may be represented by Received Signal Received Power (RSRP). The radio condition may be represented by Reference Signal Received Quality (RSRQ). The radio condition may be represented by Signal-to-Interference-Plus-Noise Ratio (SINR) and see paragraph 0313; threshold may be provided in the RACH configuration on each BWP to determine the RA types (e.g. 2-step RA, 4-step RA), which is configured by the RRC separately for Normal Uplink (NUL) and Supplemental Uplink (SUL), as discussed in 3GPP R2-1915889. The RACH-based small data transmission in RRC_INACTIVE state may be contention-based and/or contention free, based on the configuration by the NW and/or based on the radio condition).  Huang does not explicitly teach reporting the signal quality of the 9serving cell to the mobile communication device.  Kim from the field of communication similar to that of Huang teaches  base station may configure the UE to report CSI measurements. The base station may configure the UE to provide CSI reports periodically, aperiodically, or semi-persistently. For periodic CSI reporting, the UE may be configured with a timing and/or periodicity of a plurality of CSI reports. For aperiodic CSI reporting, the base station may request a CSI report. For example, the base station may command the UE to measure a configured CSI-RS resource and provide a CSI report relating to the measurements. For semi-persistent CSI reporting, the base station may configure the UE to transmit periodically, and selectively activate or deactivate the periodic reporting. The base station may configure the UE with a CSI-RS resource set and CSI reports using RRC signaling (see paragraph 0157) and base station may configure the UE with a reporting configuration and the UE may report the RSRP measurements to a network (for example, via one or more base stations) based on the reporting configuration (see paragraph 0172).  Therefore, it would have been obvious to one skilled in the art before the effective date to have the measurement results of Huang to be reported to the base station as taught by Kim.  The motivation for doing this is to provide for an efficient system where the network can make an informed decision.  
For claim 18, Huang teaches all of the claimed subject matter with the exception of wherein the reporting of the signal quality of the serving cell is performed in response to each uplink transmission, or in response to the signal quality of the serving cell being associated with a predetermined signal level, or in response to the monitored signal quality of the serving cell being changed.  Kim from the field of communication similar to that of Huang teaches  base station may configure the UE to report CSI measurements. The base station may configure the UE to provide CSI reports periodically, aperiodically, or semi-persistently. For periodic CSI reporting, the UE may be configured with a timing and/or periodicity of a plurality of CSI reports. For aperiodic CSI reporting, the base station may request a CSI report. For example, the base station may command the UE to measure a configured CSI-RS resource and provide a CSI report relating to the measurements. For semi-persistent CSI reporting, the base station may configure the UE to transmit periodically, and selectively activate or deactivate the periodic reporting. The base station may configure the UE with a CSI-RS resource set and CSI reports using RRC signaling (see paragraph 0157) and base station may configure the UE with a reporting configuration and the UE may report the RSRP measurements to a network (for example, via one or more base stations) based on the reporting configuration (see paragraph 0172).  Therefore, it would have been obvious to one skilled in the art before the effective date to have the measurement results of Huang to be reported to the base station as taught by Kim.  The motivation for doing this is to provide for an efficient system where the network can make an informed decision.  
For claim 20, Huang teaches further comprising: receiving an RRCRelease message in response to reporting the signal quality of the serving cell to the mobile communication device; and 4 terminating the SDT procedure in response to the RRCRelease message (see paragraph 0307; the UE sends a RA preamble and waits for a RA response from the NW. In response to receiving the RA response from the NW, the UE may use the UL grant in the RA response to transmit a Msg3 which may contain RRC resume request and the small data. In response to receiving the Msg3 by the NW, NW may send a Msg4 to inform the UE to complete RA procedure and transmit a RRC release message to keep the UE in the RRC_INACTIVE state).
	
Allowable Subject Matter
Claim(s) 7, 8, 10, 11 15, 16 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (US 2021/0259021 A1), Tsai et al. (US 20210307055 A1), Huang et al. (US 2021/0307073 A1), Wei et al. (US 2021/0315049 A1), Tsai et al. (US 2021/0337625 A1), Tsai et al. (US 2021/0410180 A1), Agiwal (US 2022/0022266 A1), Wang (US 2022/0094495 A1), Nokia (rapporteur), Nokia Shanghai Bell (NPL/"Stage-2 running CR for 2-step RACH";  R2-1915889) and ZTE Corporation (NPL/"New Work Item on NR small data transmissions in INACTIVE state";  RP-193252) are cited to show an APPARATUSES AND METHODS FOR SMALL DATA TRANSMISSION IN A RADIO RESOURCE CONTROL (RRC) INACTIVE STATE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464